—Judgment, Supreme Court, New York County (Allen Alpert, J., at suppression hearing; Bonnie Wittner, J., at jury trial and sentence), rendered June 16, 1995, convicting defendant of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 4 to 8 years, unanimously affirmed.
*17Defendant’s suppression motion was properly denied. When the police heard radio transmissions among private security guards about the gunpoint robbery of a garment district fabric rack by male Hispanics, one of whom was wearing a purple sweater, the officers had reasonable suspicion upon which to detain defendant, who was wearing a purple sweater and accompanied by another male Hispanic, and being chased by a uniformed security guard. The circumstances that a gun was reportedly used in the robbery, and that defendant and his co-defendant were walking rapidly, while looking back over their shoulders and attempting to elude the guard, justified the officers in drawing their guns to apprehend both suspects and holding them in handcuffs until the robbery witnesses could be brought to the scene of the apprehension (People v Allen, 73 NY2d 378; People v Norman, 199 AD2d 5, lv denied 83 NY2d 808), where defendant was independently identified by the two victims within 15 minutes of the crime (People v Elwell, 50 NY2d 231; People v Thomas, 247 AD2d 284). Concur — Sullivan, J. P., Rosenberger, Wallach and Tom, JJ.